Per Curiam.

Unless there was a demurrer to the plea, the defendant could not have amended, under the 8th rule of April term, 1798. Here the plaintiff had taken issue on the plea, and the defendant could not, under the rule, amend, as of course, without costs. The motion must be denied, (a)
Motion denied.

 The only authority for amending, of course, is the 8th Gen. Reg. of April tinder this rule, a plea, unless it is demurred to, cannot be ; Term, 17’Hi. Under this rule, a plea, unless it is demurred to, cannot be amended ; anti even then, a new plea cannot be added. Benedict v. Ripley, 5 Cowen, 37. Wiley v. Moore, 2 Wendell, 259. Silver v, North, 18 Johns, Griswold v. Sedgwick, 1 Wendell, 126. Rep. 310.